UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6500


ARTHUR RODGERS,

                  Plaintiff - Appellant,

          v.

BOBBY SHEARIN; SERGEANT SIRES; OFFICER STEVENS; LIEUTENANT
WILT; OFFICER MALLOW; OFFICER RALEY; GREG FLURY, Physician’s
Assistant,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-01585-CCB)


Submitted:   July 18, 2013                  Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Rodgers, Appellant Pro Se.    Stephanie Judith Lane-Weber,
Assistant   Attorney  General,   Baltimore,   Maryland;  Michelle
Jacquelyn Marzullo, Richard P. Seitz, MARKS, O’NEILL, O’BRIEN,
DOHERTY & KELLY, P.C., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur     Rodgers    appeals    the    district    court’s   order

granting Defendants’ motions for summary judgment and denying

relief on Rodgers’ 42 U.S.C. § 1983 (2006) complaint.                   We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                       See

Rodgers    v.    Shearin,   No.   1:11-cv-01585-CCB       (D.   Md.    Mar.   21,

2013).     We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the   materials

before    this   court   and   argument     would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2